PER CURIAM.
There is no occasion for a reargument of this case. The expression contained in the opinion of the court respecting the interests, as ascertained, being subject to a dower right of Mrs. Virolet, was based upon the understanding that John B. Virolet died in September, 1897, and Mrs. Hoyt in June, 1897. If Mr. Virolet died in 1891, and before Mrs. Hoyt, what was said in the opinion respecting the dower of Mrs. Virolet must not control on the retrial of the action which has been ordered. It has been suggested that there is no proof concerning Mr. Virolet’s being a resident of France at the time of his second marriage, and that the stipulation referred to in the opinion of the court was modified. Such modification was made by a subsequent stipulation, which was not overlooked in the decision of the appeal. The referee found that John B. Virolet became a citizen of the United States in 1856; but the question respecting the adoption of his first child, born in France, turned upon something else than that single finding of the referee. The authenticated documents of the official proceedings in France, which were in evidence before us, contain the declaration that Virolet was° a landed proprietor residing in France.
Motion for reargument denied, but without costs.